DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ghosh et al. (USPN 10,405,311).
Regarding claim 14, Ghosh teaches an access point (AP) comprising: a transceiver [Fig. 4, 402]; and a processor, the transceiver and the processor configured to generate and send a trigger frame, to two or more stations (STAs), for an uplink (UL) multi-user (MU) transmission, the trigger frame including a user information field that includes an allocation of one or more random access resource units (RUs) and a common information field that includes information to set high efficiency (HE) SIGNAL-A (HE-SIG-A) fields in the UL MU transmission, the transceiver and the processor further configured to receive at least two HE trigger-based (TB) physical layer (PHY) [Col. 3, line 59 – Col. 5, line 14 and Fig. 2].
Regarding claim 15, Ghosh teaches the user information field further includes an allocation of one or more dedicated RUs, each dedicated RU is associated with an association identifier (AID) of a particular STA, and each of the one or more random access RUs is associated with an AID reserved for random access [Col. 3, line 59 – Col. 4, line 4].

Regarding claim 17, Ghosh teaches generating another trigger frame, aggregate the other trigger frame with an acknowledgement for the at least two HE TB PPDUs, and transmit the trigger frame to the two or more STAs [Fig. 2 and 3].
Regarding claim 18, Ghosh teaches generating and transmitting the other trigger frame after a last trigger frame in a cascading sequence of trigger frames [Fig. 2 and Col. 4, lines 5-19].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (USPN, 10,405,311) over Choi et al. (USPN 10,111,270).
Regarding claim 1, Ghosh teaches a station (STA) comprising: a transceiver [Fig. 4, 402]; and a processor, the transceiver and the processor being configured to detect a trigger frame for an uplink (UL) multi-user (MU) transmission, the trigger frame including a user information field that includes an allocation of one or more random access resource units (RUs) and a common information field that includes information to set high efficiency (HE) SIGNAL-A (HE-SIG-A) fields in the UL MU transmission, the transceiver and the processor being further configured to generate an HE trigger-based (TB) physical layer (PHY) protocol data unit (PPDU) and set an HE-SIG-A field in the HE TB PPDU using the information in the trigger 
However, Ghosh does not teach transmitting PPDU after a short inter-frame space (SIFS).
Choi teaches transmitting PPDU after a short inter-frame space (SIFS) [Col. 12, lines 59-63, transmits uplink data after SIFS after the trigger frame].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit uplink PPDU after a SIFS when there is pending uplink data after the trigger frame so that the information about separate time period indicating gap between transmissions doesn’t need to be included.
The following limitations are conditional limitations and they do not need to be performed if there is no pending frame to transmit from an STA, “to select one of the one or more random access RUs allocated in the trigger frame and transmit the HE TB PPDU, using the selected one of the one or more random access RUs, a short inter-frame space (SIFS) after the trigger frame.”
Regarding claims 2 and 9, Ghosh teaches the user information field further includes an allocation of one or more dedicated RUs, each dedicated RU is associated with an association 
Regarding claims 3 and 10, Ghosh teaches the trigger frame is aggregated with an acknowledgement (ACK) for at least one HE TB PPDU of a previous UL MU transmission [Fig. 3].
Regarding claims 4 and 11, Ghosh teaches the processor and the transceiver are further configured to receive another trigger frame for a UL MU transmission, the other trigger frame being aggregated with an acknowledgement (ACK) for the HE TB PPDU [Fig. 2 and Fig. 3].
Regarding claim 7, Ghosh teaches an antenna communicatively coupled to the processor and the transceiver [Fig. 4, 401].
Regarding claim 8, Ghosh teaches a method, implemented in a station (STA), the method comprising: detecting a trigger frame for an uplink (UL) multi-user (MU) transmission, the trigger frame including a user information field that includes an allocation of one or more random access resource units (RUs) and -49- 5932692-1IDC-12740US03 a common information field that includes information to set high efficiency (HE) SIGNAL-A (HE-SIG-A) fields in the UL MU transmission; generating an HE trigger-based (TB) physical layer (PHY) protocol data unit (PPDU); setting an HE-SIG-A field in the HE TB PPDU using the information in the trigger frame; and on a condition that the STA has a pending frame to transmit to an access point (AP): selecting one of the one or more random access RUs allocated in the trigger frame, and transmitting the HE TB PPDU using the selected one of the one or more random access RUs after the trigger frame [Col. 3, line 59 – Col. 5, line 14, detects trigger frame transmitted by a master station that includes scheduling information and doze time that is common for all which is included in a beacon 
However, Ghosh does not teach transmitting PPDU after a short inter-frame space (SIFS).
Choi teaches transmitting PPDU after a short inter-frame space (SIFS) [Col. 12, lines 59-63, transmits uplink data after SIFS after the trigger frame].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit uplink PPDU after a SIFS when there is pending uplink data after the trigger frame so that the information about separate time period indicating gap between transmissions doesn’t need to be included.
The following limitations are conditional limitations and they do not need to be performed if there is no pending frame to transmit from an STA, “selecting one of the one or more random access RUs allocated in the trigger frame, and transmitting the HE TB PPDU using the selected one of the one or more random access RUs a short inter-frame space (SIFS) after the trigger frame.”

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (USPN, 10,405,311) over Choi et al. (USPN 10,111,270) as applied to claim 1 above, and further in view of Ryu et al. (USPN 10,349,288).
Regarding claims 5 and 12, the references teach an STA and a method as discussed in rejection of claims 1 and 8.
However, the references do not teach the trigger frame includes a field that includes a poll for a traffic buffer status of a WTRU.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention inquire about buffer status of a WTRU so that uplink transmission opportunity for the WTRU can be determined.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (USPN, 10,405,311) in view of Ryu et al. (USPN 10,349,288).
Regarding claim 19, Ghosh teaches an AP as discussed in rejection of claim 14.
However, Ghosh does not teach the trigger frame includes a field that includes a poll for a traffic buffer status of a WTRU.
Ryu teaches the trigger frame includes a field that includes a poll for a traffic buffer status of a WTRU [Col. 14, lines 43-52].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention inquire about buffer status of a WTRU so that uplink transmission opportunity for the WTRU can be determined.
Allowable Subject Matter
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211.  The examiner can normally be reached on Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/            Primary Examiner, Art Unit 2464